J-S81033-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: C.M.C., A MINOR                        IN THE SUPERIOR COURT
                                                            OF
                                                       PENNSYLVANIA




    APPEAL OF: C.F.C., MOTHER

                                                      No. 563 MDA 2017


                    Appeal from the Decree February 27, 2017
                  in the Court of Common Pleas of Berks County
                          Orphans' Court at No.: 85284


BEFORE: PANELLA, J., STABILE, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                             FILED MARCH 08, 2018

        In these related appeals,1 C.F.C. (Mother) appeals the decrees of the

Court of Common Pleas of Berks County (trial court), entered on February 27,

2017, that terminated her parental rights to her daughter, C.M.C., born in

September of 2013, and her other daughter, also C.M.C., born in February of

2015 (Children). We affirm.2




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   This case is a companion case to No. 562 MDA 2017.

2  The Children’s father, J.M.E. (Father), voluntarily relinquished his parental
rights on December 20, 2016. He did not appeal that termination and he is
not a party to this appeal.
J-S81033-17


      Berks County Children and Youth Services (BCCYS) filed their petitions

to involuntarily terminate Mother’s parental rights on February 7, 2017. The

trial court held a hearing on that petition on February 27, 2017. When Mother

failed to appear, counsel for BCCYS, Jennifer Grimes, and the guardian ad

litem, Cathy Badal, moved for the admission of 38 exhibits that supported the

petition and rested. The trial court admitted the exhibits.

      This family has been known to BCCYS since 2016 for inappropriate

parenting skills, physical abuse by Father, domestic violence between Mother

and Father, Mother’s unstable mental health, and Mother’s ongoing alcohol

and drug use. Notes of Testimony, February 27, 2017 (N.T.) at 481; Exhibit

38. On January 21, 2016, BCCYS received a report that the Children had welts

on their buttocks and severe diaper rash. The same day, Father admitted to

the Pottstown Police Department that he hit the Children daily. Pottstown

Code Enforcement closed Father’s home because it lacked heat. On January

22, 2016, Father voluntarily signed a safety plan that allowed the Children to

reside with maternal cousins and permitted Father only supervised contact.

      On February 1, 2016, BCCYS obtained an emergency court order placing

the Children in foster care when the maternal cousins said they were no longer

willing to care for the Children. When the Children came into care, both of

them were delayed developmentally.      The eleven-month-old was immobile

and not able to sit or crawl, while the three-year-old was unsteady on her feet




                                     -2-
J-S81033-17


and at times would twitch when she got into trouble or got excited. N.T. at

494; Exhibit 38.

      The trial court adjudicated the Children dependent on February 10,

2016, and transferred custody to BCCYS. The trial court ordered Mother to

take parenting education classes; to undergo a drug and alcohol evaluation

and follow any recommendations; to undergo random urinalyses; to secure a

mental health evaluation and follow any recommendations; and to undergo a

non-offending parent evaluation and follow any recommendations. The trial

court also ordered Mother to establish and maintain stable housing and income

and to keep BCCYS informed of any changes in her residence or income.

Finally, she was to visit with the Children as scheduled and act in an

appropriate manner.

      Mother was minimally cooperative with services throughout the

Children’s placement, and made little to no progress in any of the services

ordered by the trial court. Mother was discharged from casework services on

November 29, 2016, for non-compliance. Natalie Farst, Mother’s Signature

Family Services Caseworker, opined that Mother’s barriers to progress

continued to be deflections of responsibility, failure to begin therapy, failure

to obtain insurance, as well as an inadequate monthly income. N.T. at 488;

Exhibit 38. Mother failed to engage in any drug and alcohol evaluation and/or

treatment.    N.T. at 491; Exhibit 38.      Mother participated in parenting

education with Kathy Haag from Partners in Parenting and Morgan


                                     -3-
J-S81033-17


Daubenspeck from KidsPeace.          BCCYS acknowledged that Mother was

consistent with visitation from February 1, 2016 until July 16, 2016, however,

Mother's attendance declined after this review period.        During the review

period dating from June 6, 2016 to September 19, 2016, Ms. Haag voiced

concern that Mother needed, “continual direction and guidance to carry out

the teachings; especially when it comes to discipline.” N.T. at 476; Exhibit

35. For the review period from September 20, 2016 until December 4, 2016,

Ms. Haag opined, “[Mother] commonly struggles managing the [Children]

even in a controlled, predictable environment.” Mother missed five out of

eleven visits during this review period and Ms. Haag suggested that Mother’s

visitation be decreased. N.T. at 479; exhibit 36. During this review period,

Mother failed to attend any of the Children’s medical appointments and failed

to attend the Children's surgery for bilateral myringotomy with insertion of

tympanostomy tubes. N.T. at 493; Exhibit 38.

      On May 20, 2016, Mother submitted to a domestic violence and non-

offending parent evaluation with Andrea Karlunas, MSW, LCSW, CDVC,

CSOTS. Ms. Karlunas opined:

            Due to [Mother's] inability to maintain sobriety and use
      healthy coping skills, [Mother] is unable to protect herself and her
      children from violence. [Mother’s] lack of insight that her own
      behaviors escalate the circumstances and place her at further risk
      and [does] not resolve the matter . . . based on [Mother’s] own
      verbal report, she lacks the skills necessary to protect her
      children. Specifically, [Mother] lacks the skill necessary to identify
      abuse, characteristics of abusers and skills to protect children . .
      . It is a concern that Mother lacks long-term sustainability to


                                      -4-
J-S81033-17


      remain sober, refrain from abusive relationships, and demonstrate
      healthy coping and parenting skills.

N.T. at 235, 236; Exhibit 29.

      Ms. Karlunas expressed further concern with Mother’s inability to

recognize the abuse the Children suffered and does not have any confidence

that Mother will be able to successfully parent the Children without first

addressing the abuse, taking responsibility for not protecting them, and

establishing trust with the Children. Ms. Karlunas also opined that Mother

needed to understand the risks of reuniting with Father and demonstrate her

role as a parent and protector.     Ms. Karlunas recommended that Mother

participate in non-offending parent psychoeducational sessions followed by

non-offending parent treatment, a mental health evaluation, supervised

visitation, parenting, and random urinalyses. N.T. at 236; Exhibit 29.

      After Mother’s evaluation, Mother engaged in non-offending parent

treatment with Julie Karaisz, LSW, of Commonwealth Clinical Group. Mother

attended four out of eleven sessions, fewer than fifty percent. Ms. Karaisz

opined that Mother was never committed to the treatment process and needed

to be in order to be able to develop the skills necessary to identify abuse and

acquire an understanding of the risks of reunification with her Children’s

perpetrator. Mother was discharged from treatment in December of 2016 for

non-compliance. N.T. at 491; Exhibit 38.

      Mother submitted to a forensic evaluation by Richard F. Small, Ph.D.,

on May 24, 2016. Dr. Small diagnosed Mother with personality disorder with

                                     -5-
J-S81033-17


histrionic and dependent features, bipolar disorder, unspecified anxiety

disorder, alcohol-related disorder, unspecified stimulant-related disorder,

posttraumatic stress disorder, and attention deficit/hyperactivity disorder,

primarily hyperactive and impulsive presentation. N.T. at 225; Exhibit 28.

Dr. Small opined, “[Mother's] poor choices are likely to negatively affect her

ability to parent her children. If [Mother] were in a relationship in which her

children were at risk, one could not be assured that she would protect them.”

Dr. Small further opined that Mother has a long-standing substance abuse

disorder and that Mother’s current sobriety is tenuous. N.T. at 225; Exhibit

28. Dr. Small concluded,

              Unfortunately, although [Mother] is aware that she has
       mental health problems, she has little insight into the seriousness
       of these problems, nor the consequences for her children. Long
       term intensive therapy would be necessary to make any
       significant change . . . [Mother] is unlikely to be able to be a safe
       caretaker for her children. Her psychological and relationship
       issues are so serious that they are likely to negate her ability to
       safely care for her children.

N.T. at 226; Exhibit 28 (brackets added here).

       The trial court entered its decrees changing the Children’s goals to

adoption and involuntarily terminating Mother’s parental rights on February

27, 2017. Mother filed her notices of appeal on March 29, 2017, and her

concise statements of errors complained of on appeal on July 7, 2017.3

____________________________________________


3 When Mother failed to file her concise statements with her notices of appeal,
this Court, on June 12, 2017, ordered Mother to file those statements. Mother



                                           -6-
J-S81033-17


       Mother raises the following questions on appeal:

       A. Whether the trial court provided [Mother] with proper notice
       pursuant to 23 [Pa.C.S.A.] §2513(b) and 15.6 of the Berks County
       Orphans [Court] Division procedural rules[?]

       B. Whether the evidence presented at trial courts’ [sic] hearing
       supports a finding of the [trial] court granting termination of
       [Mother’s] parental rights[?]

       C. Whether the trial court erred by not addressing the emotional
       bonds developed between [Mother and Child] prior to terminating
       [Mother’s] parental rights[?]

Mother’s Brief, at 3 (unnecessary capitalization omitted).

       Our standard of review in the termination of parental rights is as follows:

       In an appeal from an order terminating parental rights, our scope
       of review is comprehensive: we consider all the evidence
       presented as well as the trial court’s factual findings and legal
       conclusions. However, our standard of review is narrow: we will
       reverse the trial court’s order only if we conclude that the trial
       court abused its discretion, made an error of law, or lacked
       competent evidence to support its findings. The trial judge’s
       decision is entitled to the same deference as a jury verdict.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

       Regarding out review of termination decrees, we have stated:

             Where the hearing court’s findings are supported by
       competent evidence of record, we must affirm the hearing court
       even though the record could support an opposite result.


____________________________________________


filed those statements with this Court on June 19, 2017, and with the trial
court on July 7, 2017. Failure to file a concise statement with a notice of
appeal can result in the waiver of the issues raised on appeal. However, as
there was no objection or claim of prejudice from Appellee, we have accepted
the late filings in these cases in reliance on our decision in In re K.T.E.L., 983
A.2d 745 (Pa. Super. 2009).


                                           -7-
J-S81033-17


            We are bound by the findings of the trial court which have
     adequate support in the record so long as the findings do not
     evidence capricious disregard for competent and credible
     evidence. The trial court is free to believe all, part, or none of the
     evidence presented, and is likewise free to make all credibility
     determinations and resolve conflicts in the evidence. Though we
     are not bound by the trial court’s inferences and deductions, we
     may reject its conclusions only if they involve errors of law or are
     clearly unreasonable in light of the trial court’s sustainable
     findings.

In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004) (citations omitted).

     Our standard of review of a change of a child’s goal is as follows:

           When we review a trial court’s order to change the
     placement goal for a dependent child to adoption, our standard is
     abuse of discretion. In order to conclude that the trial court
     abused its discretion, we must determine that the court’s
     judgment was manifestly unreasonable, that the court did not
     apply the law, or that the court’s action was a result of partiality,
     prejudice, bias or ill will, as shown by the record. We are bound
     by the trial court’s findings of fact that have support in the record.
     The trial court, not the appellate court, is charged with the
     responsibilities of evaluating credibility of the witnesses and
     resolving any conflicts in the testimony. In carrying out these
     responsibilities, the trial court is free to believe all, part, or none
     of the evidence. When the trial court’s findings are supported by
     competent evidence of record, we will affirm even if the record
     could also support an opposite result.

Int. of S.G., 922 A.2d 943, 946-47 (Pa. Super. 2007).

     The trial court terminated Mother’s and Father’s parental rights pursuant

to 23 Pa.C.S.A. §§2511(a)(1), (2), (5), (8), and (b). In order to affirm the

termination of parental rights, this Court need only agree with any one

subsection of Section 2511(a). See In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004).




                                      -8-
J-S81033-17


     Requests to have a natural parent’s parental rights terminated are

governed by 23 Pa.C.S.A. § 2511, which provides, in pertinent part:

     § 2511. Grounds for involuntary termination

     (a) General rule.--The rights of a parent in regard to a child may
     be terminated after a petition filed on any of the following
     grounds:

                                    ...

        (2) The repeated and continued incapacity, abuse, neglect or
        refusal of the parent has caused the child to be without
        essential parental care, control or subsistence necessary for
        his physical or mental well-being and the conditions and
        causes of the incapacity, abuse, neglect or refusal cannot or
        will not be remedied by the parent.

                                    ...

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), ((b).

     It is well settled that a party seeking termination of a parent’s rights

bears the burden of proving the grounds to so do by “clear and convincing

evidence,” a standard which requires evidence that is “so clear, direct,

weighty, and convincing as to enable the trier of fact to come to a clear




                                    -9-
J-S81033-17


conviction, without hesitance, of the truth of the precise facts in issue.” In re

T.F., 847 A.2d 738, 742 (Pa. Super. 2004). Further,

      A parent must utilize all available resources to preserve the
      parental relationship, and must exercise reasonable firmness in
      resisting obstacles placed in the path of maintaining the parent-
      child relationship. Parental rights are not preserved by waiting for
      a more suitable or convenient time to perform one’s parental
      responsibilities while others provide the child with his or her
      physical and emotional needs.

In the Interest of K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008) (internal

citations omitted).

      The fundamental test in termination of parental rights under Section

2511(a)(2) was long ago stated in the case of In re Geiger, 459 Pa. 636, 331

A.2d 172 (1975). There the Pennsylvania Supreme Court announced under

what is now Section 2511(a)(2), that the petitioner for involuntary termination

must prove “[t]he repeated and continued incapacity, abuse, neglect, or

refusal of the parent has caused the child to be without essential parental

care, control, or subsistence necessary for his physical or mental well-being

and the conditions and causes of the incapacity, abuse, neglect, or refusal

cannot or will not be remedied by the parent.” Id. at 173.

      The Adoption Act provides that a trial court “shall give primary

consideration to the developmental, physical and emotional needs and welfare

of the child.”   23 Pa.C.S.A. § 2511(b).      The Act does not make specific

reference to an evaluation of the bond between parent and child but our case

law requires the evaluation of any such bond. See In re E.M., 533 Pa. 115,


                                     - 10 -
J-S81033-17


620 A.2d 481 (1993). However, this Court has held that the trial court is not

required by statute or precedent to order a formal bonding evaluation

performed by an expert. See In re K.K.R.-S., 958 A.2d 529, 533 (Pa. Super.

2008).

      In its opinion, the trial court notes, and we agree, that Mother has

waived the issues she raises on appeal by failing to appear at the termination

hearing on February 27, 2017. Mother claims, however, that she was not

properly served with notice of that hearing. We disagree and quote the trial

court’s analysis of this issue, with approval:

             Mother has waived any issues she could have raised by
      failing to appear for her termination hearing. [See Fillmore v.
      Hill, 665 A.2d 514, 516 (Pa. Super. 1995) (“Failure to timely
      object to a basic and fundamental error . . . will result in waiver
      of that issue. On appeal, the Superior Court will not consider a
      claim which was not called to the trial court’s attention at a time
      when any error committed could have been corrected.] Mother
      now asserts that it was trial court error by failing to adequately
      notify Mother of the time, date, and location of the termination
      hearing. Despite appearing before this [c]ourt, in person, on July
      10, 2017, Mother did not raise this issue at the first available
      opportunity or attempt to offer this [c]ourt any good cause for her
      failure to appear on February 27, 2017. [See Fillmore, supra].
      The preliminary order, entered February 10, 2017, set for
      termination [sic] for February 27, 2017 at 9:30 am [sic] in the
      courtroom assigned to the undersigned. Proof of notice was by
      sworn affidavit and filed in the official court file, the United States
      Postal Service delivery information was attached thereto and
      shows that Mother signed for the Petition, Preliminary Order and
      Notice on February 16, 2017 at 12:53 P.M. in Boyertown, PA,
      which was eleven days before the hearing. The record shows that
      notice of the termination hearing was also published in the
      Reading Eagle, a newspaper of general circulation for the area in
      which Mother resides, and that said notice was also mailed to
      Mother via regular mail. (Notes of Testimony 2/27/17, p. 3). . . .


                                      - 11 -
J-S81033-17


Trial Court Opinion, 7/24/17, at 6-7.

      Our examination of the record discloses that it contains a Proof of Notice

filed with the trial court on February 23, 2017, that states that BCCYS served

notice of the hearing on Mother on February 13, 2017 by regular and certified

mail. Attached to the Proof of Notice is the United States Postal Service receipt

that demonstrates that Mother personally signed for that notice on February

16, 2017 at 12:53 p.m. at her address of record. Mother had proper notice

of the petition and the date, time and place of the hearing. Mother’s first issue

lacks merit.

      In regard to Mother’s other two issues, we have carefully examined the

opinion entered by the trial court on July 27, 2017, in light of the record in

this matter and are satisfied that that opinion is a thorough and correct

analysis of this case.    Accordingly, we affirm the decrees of the Court of

Common Pleas of Berks County that terminated Mother’s parental rights

pursuant to 23 Pa.C.S.A. §2511(a)(2) and (b), and changed the Children’s

goal to adoption, on the basis of the concise, thoughtful, and well-written

opinion of the Honorable Jill Gehman Koestel.

      Decrees affirmed.




                                     - 12 -
J-S81033-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 03/08/2018




                          - 13 -